CONFIDENTIAL


July 18, 2019
To:
White Eagle Asset Portfolio, LP

5355 Town Center Road, Suite 701
Boca Raton, FL 33486

White Eagle General Partner, LLC
5355 Town Center Road, Suite 701
Boca Raton, FL 33486


Lamington Road Designated Company
Grand Canal House
2nd Floor Palmerston House
Fenian Street
Dublin, Ireland
Emergent Capital, Inc.
5355 Town Center Road, Suite 701
Boca Raton, FL 33486

Re:    Project Rodeo Commitment Letter
Ladies and Gentlemen,
Jade Mountain Partners (“JMP”) is pleased to have the opportunity to present
this binding and irrevocable commitment letter (“Commitment Letter”), subject
solely to the execution of definitive documentation (“Definitive Documentation”)
more fully described herein and in the term sheet attached hereto as Exhibit A
(the “Term Sheet”) and the conditions set forth in Section 3 below, to White
Eagle Asset Portfolio, LP (the “Target”), White Eagle General Partner, LLC (the
“GP”), Lamington Road Designated Activity Company (“Lamington,” together with
Target and GP, the “Debtors”) and Emergent Capital, Inc. (the “Parent,” together
with the Target, GP and Lamington, the “Seller Parties”) for JMP and/or certain
of its affiliates and/or certain investors in Target (together, the “Purchaser
Support Parties”) to acquire and thereafter own a 72.5% equity interest in the
Target and, if agreed by the Purchaser Support Parties, a 72.5% equity interest
in the GP. Capitalized terms used and not defined herein shall have the meanings
assigned to such terms in the Term Sheet. Reference is hereby made to the Letter
of Intent entered into by and among JMP and the Seller Parties dated May 23,
2019 (the “Letter of Intent”). Notwithstanding anything in this Commitment
Letter to the contrary, as of the date of this Commitment Letter, Purchaser
Support Parties have not yet determined whether the Purchaser Support Parties
will purchase 72.5% of the membership interests of the GP. This Commitment
Letter shall not create any obligation of the Purchaser Support Parties to
purchase the GP Interests (as defined below). Moreover, it shall not be deemed a
breach of this Commitment Letter by the Purchaser Support Parties if the
Purchaser Support Parties elect not to purchase the GP Interests, and the
Purchaser Support Parties shall still be entitled to the Commitment Letter Break
Up Fee to the extent they otherwise are entitled to the Commitment Letter Break
Up Fee in accordance with the terms of this Commitment Letter.




--------------------------------------------------------------------------------

CONFIDENTIAL


1.Purchase and Sale. JMP will cause the Purchaser Support Parties to acquire,
and the Seller Parties agree that they will cause the Target and, if agreed by
the Purchaser Support Parties, the GP to sell, in a transaction pursuant to
section 363 of the Bankruptcy Code, a 72.5% equity interest in Target
(collectively, the “LP Interests”) and, if agreed by the Purchaser Support
Parties, a 72.5% equity interest in GP (collectively, the “GP Interests” and
together with the LP Interests and the Class D Interests, the “Interests”), as
described herein and in the Term Sheet, which as of the Closing Date will own
all of the life insurance policies listed on Annex 1 to the Term Sheet together
with all other assets, documents, information and proceeds related thereto
(collectively, the “Assets”). The Interests and the Assets of the Target and, if
applicable, the GP will be free and clear of all liens, encumbrances and other
interests of third parties to the maximum extent possible provided by the
Bankruptcy Code and other applicable law. The Assets of the Target on the
Closing Date shall not include any policies sold, transferred or assigned prior
to such date in accordance with the “Permitted Policy Disposition” section of
the Term Sheet or in connection with the Lincoln Benefit settlement, as set
forth in the Letter of Intent.
2.    Purchase Price and Debtors’ Interests.
(a)    The aggregate purchase price for the LP Interests and the GP Interests
will be $384,250,000 and the aggregate purchase price for the Class D Interests,
to the extent such Class D Interests are requested by the Seller Parties in
accordance with the Term Sheet, will be $15,250,000 (collectively, the “Purchase
Price,” as may be adjusted in accordance with this Commitment Letter and the
Definitive Documentation, consistent with the Term Sheet). The portion of the
Purchase Price allocated to each policy is indicated opposite each such policy
on Schedule 1 hereto. Subject to the satisfaction and conditions set forth
herein, the Purchase Price shall be due and payable in cash on or before August
19, 2019 (the “Outside Date”).
(b)    On the Closing Date, the Debtors or their permitted assignees will
receive a 27.5% equity interest in the Target as described herein and in the
Term Sheet (the “Class B Interests”) and the Purchaser Support Parties or their
permitted assignees will receive a 72.5% equity interest in the Target (the
“Class A Interests”), 100% of the Class D Interests (as defined in the Term
Sheet) and, if applicable, the GP Interests, which will represent a 72.5% equity
interest in the GP, as described herein and in the Term Sheet, in each case
subject to the waterfall contemplated in the Term Sheet. The Target shall have
an NAV on the Closing Date as set forth and adjusted in accordance with the Term
Sheet.
(c)    If any policy matures or the Seller Parties enter into any transaction as
permitted by the “Permitted Policy Disposition” section of the Term Sheet, the
Purchase Price and the NAV of the Target on the Closing Date shall be adjusted
in accordance with and as provided in the Term Sheet.
3.    Conditions Precedent. In addition to the conditions set forth in the Term
Sheet, the obligations to pay the Purchase Price, purchase the Interests, enter
into the Definitive Documentation and consummate the transaction are conditioned
on the following:
(a)    the Definitive Documentation shall include an order of the bankruptcy
court satisfactory to Purchaser Support Parties approving the transaction
(including, but not




--------------------------------------------------------------------------------

CONFIDENTIAL


1
 To the extent that the Purchaser Support Parties elect not to purchase the GP
Interests, the use of the term “Interests” hereunder shall be deemed a reference
solely to the LP Interests.



limited to, the assumption of all obligations and liabilities of the Target and,
if applicable, the GP by Lamington and an exculpation and release of the Target
and, if applicable, the GP from any and all such obligations and liabilities)
and entry into the Definitive Documentation that is a final, non-appealable
order and not subject to a stay (the “Approval Order”);
(b)    all representations and warranties contained in any of the Definitive
Documentation shall be true and correct as provided therein;
(c)    each of the Definitive Documentation shall be effective in accordance
with its terms;
(d)    the Seller Parties shall satisfy all due diligence requests of the
Purchaser Support Parties relating to each Seller Party and its operations,
finances, obligations, liabilities, assets (other than all life insurance
policies owned by the Target, as to which the due diligence of the Purchaser
Support Parties is complete), and legal risks, and such due diligence shall be
satisfactory to each Purchaser Support Party in their respective sole
discretion;
(e)    each creditor or potential creditor of the Target and, if applicable, the
GP shall have received adequate notice of the Debtors’ motion seeking entry of
the Approval Order as required by the Bankruptcy Code and, to the extent
requested by JMP, each creditor or potential creditor of the Target and, if
applicable, the GP shall have expressly consented in writing to the assumption
by Lamington of the Target’s and GP’s obligations and liabilities; and
(f)    JMP and the Purchaser Support Parties shall receive evidence satisfactory
to the Purchaser Support Parties in their respective sole discretion from the
Seller Parties that Lamington shall have paid, or shall have sufficient funds to
pay, all administrative expense claims, general unsecured claims and all other
amounts due to creditors of Lamington, Target and the GP under their plan of
reorganization.
4.    Definitive Documentation. The proposed transaction is contingent solely
upon receipt of the Approval Order, the conditions set forth in Section 3 above
and the negotiation and execution of mutually satisfactory Definitive
Documentation which shall include, but not be limited to:
(a)    a purchase agreement for the Class A Interests and the Class D Interests
in the Target and, if agreed by the Purchaser Support Parties, the GP Interests
in the GP;
(b)    an amendment and restatement of the Target’s limited partnership
agreement to create the Class A Interests, the Class B Interests and the Class D
Interests, provide for the waterfall described in the Term Sheet and implement
other amendments consistent with the governance and other terms set forth in the
Term Sheet and, if applicable, an amendment and restatement of the GP’s limited
liability company agreement;




--------------------------------------------------------------------------------

CONFIDENTIAL


(c)    a pledge by the holders of the Class B Interests of the Class B Interests
to support the Class D Return, the indemnity obligations described in the Term
Sheet and under the PSP Advance Facility contemplated by the Term Sheet, and
other documentation to support the Class D Return, the indemnity obligations of
Lamington, Emergent and the holders of the Class B Interests;
(d)    assumption by Lamington of all obligations and liabilities of the Target
and, if applicable, the GP as provided in the Term Sheet;
(e)    the Approval Order;
(f)    each party shall have completed any other party’s reasonable requests for
“know your customer” or other compliance requirements to the reasonable
satisfaction of the requesting party;
(g)    written consent in form satisfactory to the Purchaser Support Parties in
their respective sole discretion of Lamington’s assumption of the Target’s and,
if applicable, the GP’s obligations and liabilities from each of the Target’s
and the GP’s creditors and potential creditors, to the extent requested by JMP
in its commercially reasonable discretion; and
(h)    such other documents as may be reasonably requested by the Purchaser
Support Parties in connection with the transactions described herein, the Letter
of Intent and/or in the Term Sheet.
JMP and the Seller Parties agree that, until the termination of this Commitment
Letter in accordance with its terms, they shall negotiate the Definitive
Documentation in good faith and use commercially reasonable efforts to take all
other actions required (including, but not limited to, obtaining the Approval
Order and entering into the Definitive Documentation) to consummate the
transactions described herein, the Letter of Intent and in the Term Sheet. The
parties acknowledge that the Definitive Documentation will contain customary
terms for transactions of this type, including, without limitation,
representations and warranties with respect to each of the life insurance
policies owned by the Target, capitalization of the Target, ownership and title
to the equity interests thereof, the Assets of the Target and the transaction,
covenants and indemnities in favor of the Purchaser Support Parties as described
in the Term Sheet.
5.    Bankruptcy Court Approval. Promptly upon (and in any event no later than
one week following) receipt of this letter executed by JMP, the Debtors shall
file all necessary motions (including, without limitation, motions for shortened
notice) and seek entry of all necessary orders to approve entry into this
Commitment Letter, granting of the Bid Protections described below (including,
but not limited to, superpriority administrative expense claim status, subject
only to any debtor-in-possession financing and adequate protection superpriority
administrative expense claims), and entry into the Definitive Documentation,
which motions shall all be in manner, form and substance reasonably acceptable
to the Debtors and the Purchaser Support Parties and the Debtors shall seek to
have such motion heard on shortened notice. The Debtors shall provide JMP and
the Purchaser Support Parties with a reasonable opportunity to review and
comment on any motions relating to this Commitment Letter, the




--------------------------------------------------------------------------------

CONFIDENTIAL


Definitive Documentation, the Bid Protections or this transaction prior to
filing and shall consider any such comments in good faith. The Term Sheet,
details of transaction, confidential and proprietary information will be
redacted/filed under seal to the maximum extent possible. The transaction will
not be subject to traditional 363 auction or plan support process, but the
transaction will receive the benefits and protections afforded by section 363
and other protections to transferees of property under the Bankruptcy Code and
the Approval Order will include bankruptcy court approval of the assumption of
all obligations and liabilities of the Target and, if applicable, GP by
Lamington and an exculpation and release of the Target and, if applicable, GP
from any and all such obligations and liabilities.
6.    Due Diligence. JMP and the Purchaser Support Parties shall continue to
have access to the data room maintained by the Seller Parties until the Outside
Date and that the Seller Parties shall use commercially reasonable efforts to
respond to JMP’s diligence inquiries and to deliver such additional
documentation and respond to such diligence requests as JMP or the Purchaser
Support Parties may reasonably request, including, but not limited to,
financial, legal, tax and operational diligence of any Seller Party. The Seller
Parties shall respond to JMP’s diligence request related to the Target, the GP
and the Seller Parties sent on July 3, 2019 no later than July 15, 2019. JMP has
identified and may continue to identify certain investors as the Purchaser
Support Parties and will manage all aspects of the Purchaser Support Parties
investment including the selection and allocation among the Purchaser Support
Parties. Upon the request of JMP, the Seller Parties each agrees to participate
in meetings and calls relating to the investment by the Purchaser Support
Parties upon reasonable notice. Each Seller Party agrees to keep (and cause its
representatives to keep) the identity of each Purchaser Support Party
confidential. Each Seller Party represents and covenants to each Purchaser
Support Party and JMP that (i) except as provided in clause (ii), it has
provided all material documentation and information related to each policy and
Asset to JMP, (ii) it has stored certain documents with Iron Mountain and Seller
Parties shall cause such documents to be delivered to JMP (and JMP is permitted
to make such documents available to each other Purchaser Support Party) as soon
as possible, and with respect to such documents, each Seller Party represents
and covenants to each Purchaser Support Party and that such documents do not
contain any materials or information that include adverse facts, circumstances
or characteristics that bear on the enforceability, transferability, value,
servicing or ownership of the Assets, and (iii) all information related to the
Assets, the Target, the GP, Lamington, the Parent, or the Interests which has
been or is hereafter provided directly or indirectly by a Seller Party or any of
its representatives to JMP or any Purchaser Support Party in connection with the
transactions contemplated hereunder and by the Term Sheet (the “Information”)
and is and will be complete and correct in all material respects and does not
and will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not misleading
and has been and will be prepared in good faith based upon assumptions that are
believed by the preparer thereof to be reasonable at the time made.  Each Seller
Party agrees that if any time prior to the Closing Date, any of the
representations in the preceding sentence would be incorrect in any material
respect if the Information were being furnished, and such representations were
being made, at such time, then the Seller Parties will promptly supplement, or
cause to be supplemented, the Information so that such representations will be
correct in all material respects under those circumstances. Each Purchaser
Support Party’s obligations hereunder are subject to its




--------------------------------------------------------------------------------

CONFIDENTIAL


satisfaction, in its sole discretion, with its diligence investigation
(including legal, financial and operational diligence) of each Seller Party as
provided in Section 3(d).
7.    Bid Protections.
(a)    Commitment Letter Break Up Fee. Each Seller Party agrees (in the case of
the Debtors only, to the extent necessary, subject to approval of the Bankruptcy
Court, and then automatically upon such Bankruptcy Court approval), jointly and
severally, to pay, and the Purchaser Support Parties shall be entitled to
receive: (x) a break-up fee equal to 1.75% of $530,000,000 plus (y) expense
reimbursement of $500,000 ((x) and (y) together, the “Commitment Letter Break Up
Fee”), which in each case shall become immediately due and payable on the
applicable date set forth below upon the earlier to occur of (i) any Seller
Party’s breach of this Commitment Letter (including, but not limited to, the
obligation to negotiate the Definitive Documentation in good faith and use
commercially reasonable efforts to take all other actions required (including,
but not limited to, obtaining the Approval Order) to consummate the transactions
described herein and in the Term Sheet), (ii) if any Seller Party or any of its
affiliates enters into a transaction to directly or indirectly sell, assign,
finance, or transfer a substantial portion of any of its assets or equity or any
direct or indirect interest in Target or any Seller Party to any other person
other than the Purchaser Support Parties (any such transaction, an “Alternative
Transaction”) between the date hereof and the Outside Date, or (iii) the
conversion of the Debtors’ chapter 11 cases to a case under chapter 7 of the
Bankruptcy Code prior to or on the Outside Date; provided, that, in the case of
(i) or (ii), the Commitment Letter Break Up Fee shall be payable on the earlier
to occur of (A) the closing of an Alternative Transaction and (B) December 31,
2019, and in the case of (iii), the Commitment Letter Break Up Fee shall be
immediately due and payable upon the occurrence of such conversion. JMP’s
commitment hereunder shall terminate upon the first to occur of written notice
by JMP that it is terminating its commitment as a result of (i), (ii) or (iii)
above and the Outside Date, unless the Closing Date shall have occurred on or
before such date, provided that such termination shall not affect the Seller
Parties’ obligations to pay the Commitment Letter Break Up Fee which obligation
expressly survives such termination.
(b)    The Seller Parties acknowledge that this Commitment Letter and the Term
Sheet provides a direct benefit to the Debtors and that Purchaser Support
Parties and JMP have already incurred, and each intends to incur, substantial
resources to the completion of its potential investment in the transaction
contemplated by the Term Sheet and that the Commitment Letter Break Up Fee is
reasonable and fair consideration in light of such benefit to the Debtors and
the Parent and the expenditure of time, resources and expenses by the Purchaser
Support Parties. The Seller Parties and JMP acknowledge and agree that the
provisions of this Section 7 are intended for the benefit of, and shall be
enforceable by, the Purchaser Support Parties, each of which is an intended
third-party beneficiary of this Section 7.
(c)    Notwithstanding the foregoing, the Purchaser Support Parties shall not be
entitled to the Commitment Letter Break Up Fee (as applicable) in connection
with the Seller Parties disposition of the policies described in the “Permitted
Policy Dispositions” section of the Term Sheet, or in connection with the
settlement between Debtors and Lincoln Benefit Life




--------------------------------------------------------------------------------

CONFIDENTIAL


Company (“Lincoln Benefit”), under which settlement, among other things, Lincoln
Benefit will be settling its claims with respect to several of the policies
issued by Lincoln Benefit by paying the Debtors certain settlement amounts
relating to those policies, and agreeing not to challenge any other policies in
the future so long as premiums are timely paid and there has been no
misstatements of the insured’s age.
8.    Binding Effect; No Assignment; Entire Agreement. This Commitment Letter
shall confirm that JMP and each Seller Party, by their signatures below, hereby
accept and agree to the terms and conditions set forth in this Commitment
Letter. For the avoidance of doubt, the obligations of the Parent and the
Debtors to pay the Commitment Letter Break Up Fee shall become immediately
binding upon the Parent and the Debtors upon execution of the Commitment Letter
as set forth in the Letter of Intent (unless Bankruptcy Court approval is
required, with regards to the Debtors only, in which case immediately and
automatically upon such approval) and shall survive the termination of this
Commitment Letter, the Term Sheet, or the parties’ discussions regarding the
transactions contemplated by the Term Sheet. This Commitment Letter may not be
assigned by any of the Seller Parties without JMP’s prior written consent (and
any purported assignment without such consent shall be null and void), is
intended to be solely for the benefit of the Seller Parties and is not intended
to confer any benefits upon, or create any rights in favor of, any person other
than the Seller Parties (except as otherwise set forth in Section 7(b)). This
Commitment Letter, when executed and delivered by each of the parties hereto,
shall constitute the entire agreement among the parties hereto concerning the
subject matter hereof and shall supersede any prior agreements or understandings
with respect thereto, including without limitation the Letter of Intent. For the
avoidance of doubt, this Commitment Letter supersedes the Project Rodeo
Commitment Letter dated June 30, 2019 by and among JMP and the Seller Parties.
9.    No Fiduciary Relationship. JMP, the Purchaser Support Parties and their
respective affiliates may have economic interests that conflict with those of
the Seller Parties. Each Seller Party agrees that each of JMP and the Purchaser
Support Parties is an independent contractor and that nothing in this Commitment
Letter, the Term Sheet or the Definitive Documentation or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or other implied
duty between or among any of JMP, the Purchaser Support Parties and the Seller
Parties. Each Seller Party agrees that the transactions contemplated by this
Commitment Letter, the Term Sheet and the Definitive Documentation are
arms’-length commercial transactions. Each Seller Party acknowledges and agrees
that it is responsible for making its own independent judgment with respect to
such transactions and the process thereto.
10.    Counterparts. This Commitment Letter may be executed by the parties by
electronic or pdf signature hereto in any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.
11.    Governing Law; Waiver of Jury Trial.
(a)    This Commitment Letter and the rights and obligations of the parties
hereunder shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York (without regard to any conflict of law
rule that might apply the laws of




--------------------------------------------------------------------------------

CONFIDENTIAL


any other jurisdiction). Any legal action or proceeding with respect to this
Commitment Letter shall be brought in the United States District Court for the
Southern District of New York (or if jurisdiction is not available in such
court, then in a state court of the State of New York sitting in New York
county), and, by execution and delivery of this letter, each of the parties
hereto hereby accepts, generally and unconditionally, the exclusive jurisdiction
of the aforesaid courts provided, that, upon entry of the Approval Order,
without limiting any parties’ right to appeal any order of the Bankruptcy Court,
(i) the Bankruptcy Court shall retain exclusive jurisdiction to enforce the
terms of this Commitment Letter against the Debtors and to decide any claims or
disputes against the Debtors which may arise or result from, or be connected
with, this Commitment Letter or any breach or default hereunder and (ii) any and
all claims relating to the foregoing clause (i) shall be filed and maintained
only in the Bankruptcy Court, provided, however, that if the Debtors’ bankruptcy
cases have closed, all actions and proceeding arising out of or relating to this
Commitment Letter against the Debtors shall be heard and determined as provided
above.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO THIS COMMITMENT LETTER AND ALL LEGAL ACTIONS OR PROCEEDINGS (WHETHER
BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
COMMITMENT LETTER, ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS COMMITMENT
LETTER OR THE TERM SHEET OR ANY OF THE ACTS OR OMISSIONS OF JMP, THE PURCHASER
SUPPORT PARTIES OR THE SELLER PARTIES IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF, AS THE CASE MAY BE. EACH PARTY
HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
HERETO WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS COMMITMENT LETTER BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11(B).
[remainder of page intentionally omitted]




--------------------------------------------------------------------------------

CONFIDENTIAL


If you are in agreement with the foregoing, please sign and return this
Commitment Letter as soon as possible to JMP.
Very truly yours,
JADE MOUNTAIN PARTNERS
 
By:
/s/ David Marinoff
Name:
David Marinoff
Title:
Managing Partner
Acknowledged this 18 day of July, 2019
 
 
 
WHITE EAGLE ASSET PORTFOLIO, L.P.
 
By:
/s/ Miriam Martinez
Name:
Miriam Martinez
Title:
Chief Financial Officer
 
 
WHITE EAGLE GENERAL PARTNER, LLC
 
By:
/s/ Miriam Martinez
Name:
Miriam Martinez
Title:
Chief Financial Officer
 
 
LAMINGTON ROAD DESIGNATED ACTIVITY COMPANY
By:
/s/ David Thompson
Name:
David Thompson
Title:
Vice-President
 
 
EMERGENT CAPITAL, INC.
 
By:
/s/ Miriam Martinez
Name:
Miriam Martinez
Title:
Chief Financial Officer
 
 







--------------------------------------------------------------------------------

CONFIDENTIAL


EXHIBIT A
TERM SHEET
Please see attached
















































--------------------------------------------------------------------------------

CONFIDENTIAL




TERM SHEET
Project Rodeo


This Term Sheet is attached to the Commitment Letter entered into by and among
the Debtors, Parent and JMP and incorporated therein by reference. This Term
Sheet does not include descriptions of all of the terms, conditions, covenants,
representations, warranties and other provisions that are to be contained in the
definitive documentation relating to the transactions described below. This Term
Sheet is delivered with the understanding that it is subject to the
confidentiality agreement entered into by and among the parties. This Term Sheet
is non-binding and does not indicate a commitment to enter into any transaction
except with respect to the binding agreements set forth in the Commitment
Letter. Any transaction is subject to the approval of the Debtors, the
Bankruptcy Court, the Purchaser Support Parties and their respective partners,
shareholders and investors, in all regards and to definitive documentation. The
Debtors should not consider any discussions or course of dealings that JMP, the
Purchaser Support Parties or their respective affiliates or advisors had or may
have with the Debtors or any of their respective affiliates as a definitive
agreement to enter into the transactions described below. Those matters that are
not addressed in this Term Sheet and all other terms, conditions, covenants,
representations, warranties and other provisions are subject to the mutual
agreement of the parties thereto and approval of the Bankruptcy Court.
Key Terms of Transaction


Parties


•
Debtors: White Eagle Asset Portfolio, LP, White Eagle General Partner, LLC and
Lamington Road Designated Activity Company

•
Target: White Eagle Asset Portfolio, LP

•
GP: White Eagle General Partner, LLC or an entity newly formed by JMP or the
other Purchaser Support Parties to act as the new general partner of Target

•
Seller: Lamington Road Designated Activity Company

•
Parent: Emergent Capital, Inc.



•
Purchaser Support Parties: certain investors (“Investors”) identified by Jade
Mountain Partners (“JMP”) and its affiliates and other investors that
collectively will acquire and thereafter own a 72.5% equity interest in the
Target and a 72.5% equity interest in the GP as described herein (the Investors
and JMP together, the “Purchaser Support Parties”) and in which Seller will
retain a 27.5% equity interest in the Target as described herein (such 27.5%
interest, the “Class B Interests”) and a 27.5% equity interest in the GP1,
Notwithstanding anything to the contrary in the Commitment Letter or this Term
Sheet, Sellers acknowledge that as of the date of the Commitment Letter to which
this Term Sheet is attached, Purchaser Support Parties have not yet determined
whether the Purchaser Support Parties will purchase 72.5% of the membership
interests of the





--------------------------------------------------------------------------------

CONFIDENTIAL


existing GP of Target or to form a new entity to serve as GP. If the latter,
indemnification of Purchaser Support Parties will not cover acts of successor GP
except to the extent of any indemnification of the GP by all limited partners
under the Definitive Documentation., provided, that distributions to such
interest holders will be made in accordance with the “Waterfall” section below.
Holders of Class B Interests will not have contribution obligations.


•
Manager: JMP





Basic terms:
This Term Sheet sets forth certain principal terms for a transaction pursuant to
section 363 of the Bankruptcy Code for Seller to cause the Target and the GP to
sell to the Purchaser Support Parties a 72.5% equity interest in the Target and
a 72.5% equity interest in the GP, respectively, as described herein, which will
be represented by the Class A Interests 2 and GP interests, in exchange for a
$384,250,000 cash purchase price payable on the Closing Date (as defined below).
The Seller shall retain a 27.5% equity interest in the Target and a 27.5% equity
interest in the GP, as described herein, which will be represented by the Class
B Interests and the GP interests. Such transaction shall be effectuated pursuant
to a limited partnership interest purchase agreement, an order of the Bankruptcy
Court approving the transaction (which order must be in form and substance
satisfactory to the Purchaser Support Parties in all regards, the “Approval
Order”), an amendment and restatement of the Target’s limited partnership
agreement, an assumption by Seller of any and all liabilities and obligations,
whether known or unknown, contingent or unliquidated, of and against Target
(which shall be approved by the Bankruptcy Court in the Approval Order), the
indemnity support documents described herein, and other necessary definitive
documentation.


At the option of the Debtors, to be exercised by written notice from the Debtors
to JMP on or prior to August 1, 2019, on the Closing Date, the Purchaser Support
Parties will receive, and the Target will issue to the Purchaser Support
Parties, the Class D Interests in exchange for an amount designated by the
Debtors on or prior to August 1, 2019 not to exceed $15,250,000. If such option
is not exercised, all provisions relating to the Class D Interests set forth
herein will not apply and will not be included in the definitive documentation.
All issued Class D Interest will be treated as obligations of the holders of the
Class B Interests payable to the Purchaser Support Parties on account of the
Class D Interests in lieu of certain distributions on the Class B Interests as
set forth herein. The Class D Interests shall accrue interest at a rate equal to
11% per annum compounded quarterly through the date on which all principal and
accrued interest is repaid in full, which aggregate repayment amount shall not
be less than 125% of the amount paid




--------------------------------------------------------------------------------

CONFIDENTIAL


1
 Notwithstanding anything to the contrary in the Commitment Letter or this Term
Sheet, Sellers acknowledge that as of the date of the Commitment Letter to which
this Term Sheet is attached, Purchaser Support Parties have not yet determined
whether the Purchaser Support Parties will purchase 72.5% of the membership
interests of the existing GP of Target or to form a new entity to serve as GP.
If the latter, indemnification of Purchaser Support Parties will not cover acts
of successor GP except to the extent of any indemnification of the GP by all
limited partners under the Definitive Documentation.
2
At the election of the Purchaser Support Parties, the Class A Interests may be
sub-divided as "Class A-1 Interests" and "Class A-2 Interests," which shall be
pari passu and otherwise have the same rights in all regards.



by the Purchaser Support Parties for the Class D Interests (such aggregate
repayment amount, the “Class D Return”). The Class D Interests will be secured
by a pledge of the Class B Interests and proceeds and distributions thereon and
paid in accordance with the waterfall and, beginning on the first Distribution
Date (as defined below) on or after the third anniversary of the Closing Date, a
portion of the Minimum Class B Interest Monthly Distribution as set forth below.
The assets of the Target will have a net asset value (“NAV”) of $530 million on
the Closing Date, subject to potential adjustments as described below.




Parent/Seller/Class B Interest Indemnity Support


•
Parent, Seller and any subsequent holder of the Class B Interests shall jointly
and severally indemnify Target, the GP, Manager, each holder of the Class A
Interests, each holder of the Class D Interests and their respective affiliates,
directors, officers, employees, equity holders, advisors and representatives
(the “Purchaser Indemnified Parties”) from and against the following indemnified
claims (the “Indemnified Claims”): any and all losses, claims, liabilities,
damages, costs or expenses (including without limitation costs of defense and
attorney’s fees) arising out of, in connection with or related to: (i) the
Target, the GP, Parent or Seller’s breach of certain corporate-level
representations or warranties, certain asset-level representations or
warranties, certain covenants or agreements made in any of the definitive
documentation (which shall be customary for transactions of this type), (ii) any
and all liabilities or obligations (whether known or unknown, contingent or
unliquidated) of the Target or the GP or asserted against the Target or the GP
(whether asserted prior to or after the Closing Date) or related to, arising as
a result of, or in connection with any actions, inactions, events or
circumstances, in each case arising or occurring prior to the Closing Date (even
if asserted or maturing after the Closing Date), and (iii) any and all claims
asserted against any Purchaser Indemnified Party (including without limitation
Target and the GP) by any direct or indirect creditor or equity holder of the
Parent, Seller, Target, the GP or any of their affiliates arising out of, in
connection with, or related to the transaction; provided, that the Parent,
Seller and any subsequent holder of the Class B Interests shall not indemnify
any Purchaser Indemnified Party for any losses to the extent resulting from acts
or omissions by such Purchaser Indemnified Party that are found by a final and
non-appealable judgment of a court of competent jurisdiction to constitute gross
negligence or willful misconduct by such Purchaser Indemnified Party.



•
Notwithstanding anything to the contrary contained herein, with respect to all
distributions or payments required to be made by Target to the holders of the
Class B Interests (including, without limitation, pursuant to the waterfall or
otherwise, on account of the Minimum Class





--------------------------------------------------------------------------------

CONFIDENTIAL


B Interest Monthly Distributions, the Class B True Up Payments or amounts to be
paid to the holders of the Class B Interests pursuant to fifth of the
waterfall), such amounts or distributions shall be subject to set off by the
Target and the Manager to satisfy any Indemnified Claims or other indemnity
obligations due from Parent, Seller and/or any subsequent holder of the Class B
Interests to the Purchaser Indemnified Parties. The holders of the Class B
Interests shall not be entitled to any Class B Interest True Up Amount on
account of indemnity obligations that are so set-off.
•
The indemnification obligations of the Parent, Seller and any subsequent holder
of the Class B Interests for the Indemnified Claims shall remain in force and
effect and: (i) in the case of Indemnified Claims relating to or arising out of
any breach or inaccuracy of the asset-level representations and warranties,
shall survive until 367 days after the Closing Date, (ii) in the case of all
other Indemnified Claims, shall survive indefinitely, provided, that with
respect to the Indemnified Claims described in (ii), after the third year and
six month anniversary of the Closing Date, the Purchaser Indemnified Parties’
recourse for any Indemnified Claims that arise or are asserted thereafter shall
only have recourse to distributions on account of the Class B Interests and to
set off against such distributions (and shall not have direct recourse against
the Parent, Seller or any subsequent holder of the Class B Interests except for
the right to set off or withhold distributions on the Class B Interests);
provided further, that in either (i) or (ii), if any Indemnified Claim has not
yet been resolved or is then in dispute, the indemnification obligations of the
Parent, Seller and any subsequent holder of the Class B Interests shall survive
with respect to such Indemnified Claim until such claim has been resolved by a
final and non-appealable judgment of a court of competent jurisdiction. For the
avoidance of doubt, any Indemnified Claim or other indemnity obligation asserted
prior to the expiration of the survival period shall survive until paid or
otherwise satisfied in full.



•
Without limiting the rights of set off against distributions to the holders of
the Class B Interests, if the holders of a majority of the Class B Interests
have a good faith dispute as to the amount of any Indemnified Claim or any set
off by the Target and the Manager to satisfy any Indemnified Claim or other
indemnity obligations, prior to commencing any litigation, for thirty days the
Manager, the GP and the holders of the Class B Interests shall engage in
good-faith negotiations with respect to such distributions or payments and
related set offs being disputed and the Target shall hold any amounts withheld
or set off from the distributions to the holders of the Class B Interests in
escrow for such thirty-day period, except to the extent such funds are necessary
to satisfy any Indemnified Claims then due and owing by the Target. If any such
dispute is not resolved within such thirty day period, the Target shall have the
right to apply or distribute such escrowed funds to the Purchaser Indemnified
Parties on account of the Indemnity Claims.



•
The holders of the Class B Interests shall pledge the Class B Interests and the
proceeds therefrom to secure the indemnity obligations contained herein;
provided however, that without limiting the right of set off or any other rights
of the Purchaser Indemnified Parties, to the extent that the holders of the
Class B Interests in good faith dispute their obligations with respect to any
Indemnified Claim, the Purchaser Indemnified Parties shall not foreclose on the
Class B Interests as a result of such Indemnified Claim until such Indemnified
Claim has been settled or adjudicated by a final and non-appealable judgment of
a court of





--------------------------------------------------------------------------------

CONFIDENTIAL


competent jurisdiction, provided further, that, for the avoidance of doubt,
while the settlement or adjudicating proceedings are ongoing, the holders of the
Class B Interests shall reimburse the relevant Purchaser Indemnified Parties for
reasonable and documented out-of-pocket costs or expenses (including reasonable
and documented attorneys’ fees and expenses) incurred by the Purchaser
Indemnified Parties in defending or preparing to defend any Indemnified Claims.




Permitted Policy Dispositions


•
JMP shall prepare and deliver to the Sellers/Debtors within 7 days prior to the
Closing Date a schedule of allocated values for each policy included as an asset
of the Target as of the Closing Date (the “Allocation Schedule”) and the
corresponding portion of the cash purchase price relating to each such policy.



•
To the extent that any policies held by the Target are discovered on or prior to
the Closing Date to have matured prior to the Closing Date, then the Target will
be deemed reduced by an amount equal to the value assigned to such policy on the
Allocation Schedule, and the $384,250,000 purchase price due from the Purchaser
Support Parties shall be reduced by an amount equal to 72.5% of the value
assigned to such policy on the Allocation Schedule.



•
To the extent that any policies held by the Target are discovered after the
Closing Date to have matured prior to the Closing Date, then the terms specified
below under “Maturities Prior to Closing Date” shall apply to such policies.



•
Debtors may, with notice to JMP, cause the Target to sell, surrender, assign,
transfer or dispose of any life insurance policy issued by Sun Life prior to or
within 90 days after the Closing Date, and thereafter, the NAV will be deemed
reduced by an amount equal to the value assigned to such policy on the
Allocation Schedule, and the $384,250,000 purchase price due from the Purchaser
Support Parties shall be reduced by an amount equal to 72.5% of the value
assigned to such policy on the Allocation Schedule. To the extent such cash
component has already been paid by the Target on account of any such Sun Life
Policy, then (i) 72.5% of such cash component, plus (ii) an 11% per annum return
thereon compounded quarterly through the date repaid, plus (iii) 72.5% of all
premiums, servicing fees, management fees and other out-of-pocket costs and
expenses actually paid thereon by the Target after the Closing Date and
allocable to such policy (based on the value of such policy held by the Target
on the Allocation Schedule relative to the values of all other policies held by
the Target on the Allocation Schedule),will be payable to the holders of Class A
Interests from the proceeds of such disposition, and the remainder of the
proceeds of such disposition will be paid to the holders of the Class B
Interests outside of the waterfall specified below.



•
Seller/Debtors may, with notice to JMP, cause the Target to sell, assign,
transfer or dispose of other policies owned by them prior to the Closing Date to
a Purchaser Support Party or an independent third party on an arms’ length basis
so long as the value allocated to such policies on the Allocation Schedule or
the purchase price received by the Seller/Debtors (if





--------------------------------------------------------------------------------

CONFIDENTIAL


greater) does not exceed $25 million in the aggregate and the aggregate death
benefits payable thereon do not exceed $90 million, in which case the NAV will
be deemed reduced by an amount equal to the greater of: (i) the value assigned
to such policy on the Allocation Schedule, and (ii) the value received by the
Seller for such policy, and the $384,250,000 purchase price due from the
Purchaser Support Parties shall be reduced by an amount equal to 72.5% of the
greater of (i) or (ii), as applicable.
•
All references contained herein to “NAV” or the cash component of the purchase
price shall be automatically adjusted as provided herein.



•
Within seven days prior to the Closing Date, the Seller Parties shall prepare an
update to the list of policies delivered to JMP prior to the execution of the
Letter of Intent among JMP and the Seller Parties, which shall reflect any
dispositions in accordance with the Permitted Policy Dispositions and any known
maturities, which must be acceptable to JMP in all regards.

 
•
Except as permitted by the terms of this section “Permitted Policy
Dispositions”, none of Parent, Seller or Target shall sell, assign, transfer or
dispose of, or cause the sale, assignment, transfer or disposition of, any
policies listed in the Allocation Schedule, whether prior to or after the
Closing Date.



Closing Date:


•
All documents and agreements (including without limitation a limited partnership
interest purchase agreement, an amended and restated partnership agreement, an
assumption by Seller of any and all liabilities and obligations, whether known
or unknown, contingent or unliquidated, of and against Target and the indemnity
support agreements described herein), and all consents, approvals, orders
(including without limitation the Approval Order) and other conditions,
necessary to consummate the transaction shall have been effected or executed,
the Approval Order shall have been entered and shall not be subject to a stay
and the effective date of the Debtors’ plan of reorganization shall have
occurred in accordance with the terms of such plan (such date, the “Closing
Date”)





Premiums / Expenses; PSP Advance Facility:


•
Expenses shall include all servicing, maintenance and related expenses, the
management fees (as described herein), the fees and expenses described under
“Fees and Expenses” below and all other reasonable, actual and documented
external costs of the Manager related to the Target, of the GP and the Target
incurred in the ordinary course (including without limitation costs associated
with obtaining updated medical records and life expectancy reports once per
year, costs associated with securities intermediaries and/or trustees, external
legal costs relating to the enforcement and preservation of the policies and the
value of the policies, general and external corporate legal, SEC compliant audit
and accounting fees, and other costs and expenses of maintaining and operating
the Target).







--------------------------------------------------------------------------------

CONFIDENTIAL


•
The Manager shall prepare an annual budget for all operating costs and expenses
of the Target for the first year of operations from the Closing Date on or
before the Closing Date, which budget shall be satisfactory to the GP. The
Manager shall prepare and distribute to the GP and all limited partners of
Target subsequent annual budgets not fewer than 30 days prior to each
anniversary of the Closing Date. The Manager’s budgets for premiums and expenses
shall be reviewed and consented to by the holders of the majority of the
Interests, in such holders’ respective sole discretion, provided, that any
material increase over the prior year budget that is not attributable to a cost
of insurance increase, indemnification obligation, litigation expense or
necessary expense (as determined by the Manager in its reasonable discretion)
shall not be implemented if the holders of a majority of the Class B Interests
object in writing to the Manager to such increase within ten (10) days after
receiving the proposed budget from the Manager. Holders of the Class B Interests
shall have the right to review and comment on each budget, and if comments are
provided to the Manager, the Manager will consider them in good faith.



•
On the Closing Date, the Purchaser Support Parties will make an initial advance
under the PSP Advance Facility of $8.25 million to fund the Class B Interest
allocation to the Premium / Expense reserve.



•
If the Premium/Expense reserve fund falls below the Manager’s 1- month budget
for premiums and expenses, the Purchaser Support Parties will contribute
additional capital for their allocation (72.5%), and make advances under the PSP
Advance Facility for the Class B Interest allocation (27.5%) to increase the
balance of the Premium/Expense reserve to an amount equal to the Manager’s
3-month budget for premiums and expenses.



•
The advances made by the Purchaser Support Parties under the PSP Advance
Facility on the Closing Date ($8.25 million) and thereafter to fund the portion
of the initial or any future Premiums/Expense reserve due from the Class B
Interest holders shall be repayable as an obligation of the holders of the Class
B Interests and secured by a pledge of the Class B Interests, accruing at 11%
per annum compounded quarterly, repaid to the Purchaser Support Parties (or any
replacement lender) from distributions that otherwise would have been made to
the Class B Interests under waterfall items third, fourth and fifth below,
provided that after the Closing Date, the Target and its Manager will use
commercially reasonable efforts to obtain premium/expense financing on terms
more favorable to the Class B Interest Holders, if available.



•
Funds on deposit in the Premium/Expense reserve shall be distributed in the
following order of priority:

a)
First, as and when needed to pay premiums and expenses of the Target (including
without limitation fees due to JMP); and

b)
Second, on each Distribution Date (as defined below) that (1) occurs prior to
the third anniversary of the Closing Date or after the holders of the Class D
Interests shall have received the Class D Return in full, pro rata to the
holders of the Class B Interests on account of the Minimum Class B Interest
Monthly Distribution OR (2) occurs on or after the third anniversary of the
Closing Date and the holders of





--------------------------------------------------------------------------------

CONFIDENTIAL


the Class D Interests shall not yet have received the Class D Return, then 100%
of the Minimum Class B Interest Monthly Distribution will be distributable to
the holders of the Class D Interests to pay the Class D Return until paid in
full.


The “Minimum Class B Interest Monthly Distribution” shall mean: (i) the greater
of $666,666 or 1/12th of 1.50% per annum of the NAV of Target (initially
expected to be $530 million on the Closing Date) per month on a cumulative basis
during years 1 through 3 following the Closing Date and (ii) the greater of
$333,333 or 1/12th of 0.75% per annum of the NAV of Target per month on a
cumulative basis during years 4 through 10 following the Closing Date; provided,
that after year 8 the Minimum Class B Interest Monthly Distribution will be paid
in step THIRD of the waterfall (if at all) as set forth below and not from
withdrawals from the Premium/Expense reserve during periods when collections on
the assets of the Target are insufficient to fund the PSP Minimum Return
Cumulative Amount.


Waterfall:
•
The Target shall establish a “Collections Account” and shall direct all death
benefits (DB) and other cash received by Target (other than capital
contributions from the Purchaser Support Parties, proceeds of the PSP Advance
Facility or proceeds from policies sold in accordance with the Permitted Policy
Dispositions section) into the Collections Account.

•
“Distribution Date” shall mean the 5th business day of each month.

•
On the Distribution Date, funds on deposit in the Collections Account shall be
distributed (in each case, only to the extent sufficient funds are available) in
the following order of priority:

a)
First, to the Premium/Expense reserve fund, to increase such reserve fund until
the reserve equals the Manager’s 3-month budget for premiums and expenses,

b)
Second, to pay any amount necessary so that the Purchaser Support Parties shall
have received the PSP Minimum Return Cumulative Amount (as defined below) as of
the last day of the month immediately prior to such Distribution Date,

c)
Third, to the extent the Minimum Class B Interest Monthly Distribution is
subordinated as contemplated by the proviso to the definition thereof during
years 9 or 10, then to the Class B Interests the portion thereof not paid from
the Premium/Expense reserve fund,

d)
Fourth, for the purpose of rebalancing the Total Return Distributions to 72.5%
to the Purchaser Support Parties as holders of the Class A Interests and 27.5%
to the holders of the Class B Interests, as applicable as of such Distribution
Date, to either (x) the Purchaser Support Parties on account of any necessary
PSP True Up Payment or (y) the holders of the Class B Interests on account of
any necessary Class B True Up Payment,

e)
Fifth, 72.5% to the Purchaser Support Parties as holders of the Class A
Interests and 27.5% to the holders of the Class B Interests.

Provided, that until the holders of Class D Interests have received the Class D
Return and until the PSP Advance Facility has been repaid in full, the amounts
otherwise payable to the holders of the Class B Interests under items Third,
Fourth, and Fifth of the waterfall shall be paid first, 100% of such amounts
shall be paid to the Purchaser Support Parties in respect of the PSP Advance
Facility, then second, once the PSP Advance Facility has been repaid in full,
100% of




--------------------------------------------------------------------------------

CONFIDENTIAL


such amounts shall be paid to the holders of the Class D Interests and applied
towards the Class D Return until the Class D Return is paid in full; and third,
thereafter, such amount shall be paid to the holders of the Class B Interests.
“PSP Minimum Return Cumulative Amount” means (x) an amount equal to 11% per
annum compounded quarterly on the sum of (i) 100% of the initial contribution by
the Purchaser Support Parties to the Premium/Expense reserve, accruing from the
Closing Date until repaid (as reduced by any repayment thereof) (but for the
avoidance of doubt excluding any advances made by the Purchaser Support Parties
under the PSP Advance Facility), (ii) 100% of the amounts funded into the
Premium/Expense reserve by the Purchaser Support Parties after the Closing Date
(as reduced by any repayment thereof), accruing from the date of funding until
repaid (but for the avoidance of doubt excluding any advances made by the
Purchaser Support Parties under the PSP Advance Facility), and (iii)
$384,250,000 (as reduced by any portion thereof repaid pursuant to the portion
of second of the waterfall that reflects amortization of principal and fifth of
the waterfall, all sale proceeds received by the Purchaser Support Parties and
any reductions thereof as contemplated under “Permitted Policy Dispositions”),
accruing from the Closing Date plus
(y) expected amortization of initial principal and later contributions as of
such Distribution Date as set forth on Annex 1 plus (z) the Class D Return.
“PSP True Up Payment” means, as of the applicable Distribution Date, (i) the
difference between (x) 72.5% of the Total Return Distributions and (y) the sum
of cumulative amounts actually received by the Purchaser Support Parties on
account of the PSP Minimum Return Cumulative Amounts, any PSP True Up Payments
and amounts paid to the Purchaser Support Parties pursuant to second, fourth and
fifth of the waterfall plus (ii) the amount necessary such that the Purchaser
Support Parties shall have received 72.5% of Total Return Distributions after
giving effect to the distributions made on such Distribution Date.
“Class B True Up Payment” means, as of the applicable Distribution Date, (i) the
difference between (x) 27.5% of the Total Return Distributions and (y) the sum
of cumulative amounts actually received by the holders of the Class B Interests
on account of the Minimum Class B Interest Monthly Distributions, the Class B
True Up Payments and amounts paid to the holders of the Class B Interests
pursuant to fifth of the waterfall (plus the cumulative amounts that would have
been distributed to the Class B Interest holders but that were paid to the
Purchaser Support Parties in repayment of the PSP Advance Facility, on account
of the Class D Return, or to the Purchaser Indemnified Parties to satisfy (in
whole or in part) the indemnity obligations of Parent and Seller (and of any
subsequent holder of Class B Interests) described herein) plus (ii) the amount
necessary such that the holders of the Class B Interests shall have received
27.5% of Total Return Distributions after giving effect to the distributions
made on such Distribution Date.
“Total Return Distributions” shall mean the aggregate sum of the following
amounts, to the extent actually paid to the Purchaser Support Parties and/or the
holders of the Class B Interests, as applicable (without duplication): (i) the
PSP Minimum Return Cumulative Amounts, (ii) the PSP True Up Payments, (iii) the
Class B True Up Payments, (iv) amounts paid pursuant to fifth of the waterfall,
(v) the Minimum Class B Interest Monthly Distributions, (vi) distributions of
proceeds from the Target’s sale of policies, and (vii) the cumulative amounts
that would have been distributed to the Class B Interest holders but that were
paid to the Purchaser Support




--------------------------------------------------------------------------------

CONFIDENTIAL


Parties in repayment of the PSP Advance Facility, on account of the Class D
Return, or to the Purchaser Indemnified Parties to satisfy (in whole or in part)
indemnity obligations of Parent and Seller (and any subsequent holder of Class B
Interests) described herein.
•
Attached as Annex 1 is an initial table of minimum amortization of principal
that is a portion of the minimum return cumulative cash flows from the Target to
the Purchaser Support Parties, as of each future month, calculated such that if
Purchaser Support Parties received those cumulative amounts on a Distribution
Date (other than after a liquidation), Purchaser Support Parties would have
received an 11% cash-on-cash return over the life of the transaction. Policies
sold will be removed from the base case described in Annex 1 for purposes of all
calculations from and after the effective date of the sale of such Policies.

On each Distribution Date, the Manager shall deliver a report that sets forth
the calculations for the waterfall, the PSP Minimum Return Cumulative Amount,
the Minimum Class B Interest Monthly Distribution (including any portion due to
the Class D Interests), the PSP True Up Payments, the Class B True Up Payments,
the Class D Return and the Total Return Distributions for such month, which
shall be binding on the parties absent manifest error.


Lapse


•
The GP shall delegate to Manager the authority, within certain parameters to be
agreed, to lapse policies with total death benefits of up to $100 million,
provided that prior to lapsing any policy, Manager shall offer the holders of
the Class B Interests a right of first refusal to purchase any such policy to be
lapsed for $10, plus all costs and expenses in connection with transferring such
policy to the holders of the Class B Interests or their designee. Manager shall
discuss with the GP any material lapses of policies and will keep the GP and
limited partners apprised of any such lapses.



Sale of Policies


•
The GP shall delegate to Manager the authority, within certain parameters to be
agreed, to sell policies with total death benefits of up to $435 million, with
proceeds distributed pursuant to the waterfall. Manager shall discuss with the
GP any material sales of policies and will keep the GP and the limited partners
apprised of any such sales.



•
Sale proceeds shall be included in calculating cumulative cash flows from the
Closing Date for the purpose of determining the PSP Minimum Return Cumulative
Amount, the PSP True Up Payment, the Class B True Up Payment, the Minimum Class
B Interest Monthly Distributions, the Class D Return and the Total Return
Distributions.



•
Customary limitations on manner of sale and qualifications of buyers
participating in sales will apply.



•
Manager shall modify Annex 1 after each sale by removing any sold policies. On
and after each modification of Annex 1, the Manager shall use such modified
Annex 1 to calculate the Purchaser Support Parties’ 11% cash-on-cash internal
rate of return.





--------------------------------------------------------------------------------

CONFIDENTIAL




Total Liquidation
•
Except as may be agreed and provided in any tag or drag rights, liquidation
prior to year 9 requires the unanimous consent of the LPs of the Target.

 
•
Liquidation after the end of year 8 shall be at the sole discretion of holders
of majority of the LP interests of the Target, subject to customary limitations
on manner of sale, minimum sale prices and qualifications of buyers
participating in sales.



•
In the event that holders of a majority of the LP interests of the Target are
considering a total liquidation after the end of year 8, the Manager shall
notify all limited partners of the Target. In the event that holders of a
majority of the LP interests of the Target elect to complete a total liquidation
after the end of year 8, the Manager shall notify the holders of the Class B
Interest of each credible offer or indication of interest (whether or not such
offer is subject to any conditions) received for the Target assets that the
majority in interest of the holders of the Target interests finds reasonably
acceptable. The holders of the Class B Interests shall, within 10 business days
of receipt of such notice, notify the Manager in writing if any such holder
intends to exercise a right of first refusal to purchase the Target assets on
the same terms proposed by the highest offer received, together with reasonable
evidence of such holder's financial wherewithal and ability to close a
transaction on such terms. The holders of the Class B Interests shall have
forty-five days to close the purchase of the Target assets on such terms. If the
transaction fails to close, the holders of the Class B Interests shall have no
other preemptive rights with respect to such proposed transaction. The rights of
the holders of the Class B Interests hereunder are not transferrable or
assignable other than to affiliates. The definitive documentation may include
other terms relating to this right of first refusal designed to maximize the
value of the Target's assets, avoid bid chilling and reduce transaction risk.



•
Liquidation proceeds prior to and during year 8 shall be distributed pursuant to
the waterfall, provided, that in the case of a total liquidation, there shall be
no funding of the Premium/Expense reserve.

  
•
Liquidation proceeds after the end of year 8 shall be applied:

First, to pay expenses of the Target (including fees due to JMP),
Second, to pay the Purchaser Support Parties an amount equal to the cash-on-cash
internal rate of return of 11%,
Third, to pay the Class B True Up Payment, and
Fourth, as pursuant to fifth in the waterfall above.


Fees and Expenses






--------------------------------------------------------------------------------

CONFIDENTIAL


•
The GP will engage JMP and delegate to JMP the management of the Target and the
assets, within certain parameters to be agreed, and JMP will receive a
management fee of 0.85% of the NAV of Target (initially expected to be $530
million on the Closing Date). Target will fund Manager’s external, out-of-pocket
expenses.



•
The Manager shall engage an independent third-party valuation agent to update
the NAV of Target annually, which valuation shall be provided within 120 days of
the anniversary of the Closing Date, at the expense of the Target.



•
All outside servicing/valuation to be selected by the Manager in its reasonable
discretion and to be provided by non-affiliated companies at reasonable market
rates, to be paid by the Target.



•
The Manager may engage a paying agent to effectuate the payments and the
waterfall hereunder.



Governance of Target


•
The GP will delegate to JMP the management of the Target and the assets, within
certain parameters to be agreed.

•



•
Manager will provide the GP with periodic updates regarding the portfolio.



•
Q1-3 unaudited financials delivered within 45 days of the end of each quarter



•
Annual SEC compliant audited financials delivered within 120 days of the end of
each year

Monthly portfolio reporting delivered within 20 days of the end of each month


Transferability


•
Customary drags and tags to be included, rights of offer to be determined.



Maturities Prior to Closing Date
To the extent that any party discovers, within 18 months of the Closing Date,
that any policies held by the Target and cash purchase price mechanics described
above had maturities on or prior to the Closing Date, such party will promptly
notify all other parties of such discovery. The parties agree that the gross
proceeds paid on any such policy will be for the account of and will be paid
over to the Seller when received by the Target outside of the waterfall; except
that a portion of such gross proceeds equal to the sum of (i) the portion of the
cash purchase price allocated to such policy on the Allocation Schedule, plus
(ii) 72.5% of all premiums, management fees, servicing fees and other
out-of-pocket costs and expenses paid by the Target after the Closing Date and
allocable to such policy (based on the value of such policy held by the Target
on the Allocation Schedule
relative to the values of all other policies held by the Target on the
Allocation Schedule), plus (iii) 11% per annum compounded quarterly on the
amounts described in clauses (ii) and (iii),




--------------------------------------------------------------------------------

CONFIDENTIAL


which shall be paid to the Purchaser Support Parties from such death benefits
outside of the waterfall before the balance of such death benefits are paid over
to the Seller.










 
 
 
 
 
 
 
Total
$
406,750,000


 
 
 
 
 
 
 
#


Month
Minimum
(Initial) Principal
Amortization schedule
Minimum
(Initial)
Cumulative Principal Paid
 
1


May-19
$
—


$
—


 
2


Jun-19
$
—


$
—


 
3


Jul-19
$
—


$
—


 
4


Aug-19
$
—


$
—


 
5


Sep-19
$
—


$
—


 
6


Oct-19
$
—


$
—


 
7


Nov-19
$
—


$
—


 
8


Dec-19
$
—


$
—


 
9


Jan-20
$
—


$
—


 
10


Feb-20
$
—


$
—


 
11


Mar-20
$
—


$
—


 
12


Apr-20
$
—


$
—


 
13


May-20
$
—


$
—


 
14


Jun-20
$
—


$
—


 
15


Jul-20
$
—


$
—


 
16


Aug-20
$
—


$
—


 
17


Sep-20
$
—


$
—


 
18


Oct-20
$
—


$
—


 
19


Nov-20
$
—


$
—


 
20


Dec-20
$
—


$
—


 
21


Jan-21
$
—


$
—


 
22


Feb-21
$
—


$
—


 
23


Mar-21
$
—


$
—


 
24


Apr-21
$
1,000,000


$
1,000,000


 
25


May-21
$
1,000,000


$
2,000,000


 
26


Jun-21
$
1,000,000


$
3,000,000


 
27


Jul-21
$
1,000,000


$
4,000,000


 
28


Aug-21
$
1,000,000


$
5,000,000


 
29


Sep-21
$
1,000,000


$
6,000,000


 
30


Oct-21
$
1,000,000


$
7,000,000


 
31


Nov-21
$
1,000,000


$
8,000,000


 
32


Dec-21
$
1,000,000


$
9,000,000







--------------------------------------------------------------------------------

CONFIDENTIAL


 
33


Jan-22
$
1,000,000


$
10,000,000


 
34


Feb-22
$
1,000,000


$
11,000,000


 
35


Mar-22
$
1,000,000


$
12,000,000


 
36


Apr-22
$
1,000,000


$
13,000,000


 
37


May-22
$
1,000,000


$
14,000,000


 
38


Jun-22
$
1,000,000


$
15,000,000


 
39


Jul-22
$
1,000,000


$
16,000,000


 
40


Aug-22
$
1,000,000


$
17,000,000


 
41


Sep-22
$
1,000,000


$
18,000,000


 
42


Oct-22
$
1,000,000


$
19,000,000


 
43


Nov-22
$
1,000,000


$
20,000,000


 
44


Dec-22
$
1,000,000


$
21,000,000


 
45


Jan-23
$
1,000,000


$
22,000,000


 
46


Feb-23
$
1,000,000


$
23,000,000


 
47


Mar-23
$
1,250,000


$
24,250,000


 
48


Apr-23
$
1,250,000


$
25,500,000


 
49


May-23
$
1,250,000


$
26,750,000


 
50


Jun-23
$
1,250,000


$
28,000,000


 
51


Jul-23
$
1,250,000


$
29,250,000


 
52


Aug-23
$
1,250,000


$
30,500,000


 
53


Sep-23
$
1,250,000


$
31,750,000


 
54


Oct-23
$
1,250,000


$
33,000,000


 
55


Nov-23
$
1,250,000


$
34,250,000


 
56


Dec-23
$
1,250,000


$
35,500,000


 
57


Jan-24
$
1,500,000


$
37,000,000


 
58


Feb-24
$
1,500,000


$
38,500,000


 
59


Mar-24
$
1,500,000


$
40,000,000


 
60


Apr-24
$
1,500,000


$
41,500,000


 
61


May-24
$
1,500,000


$
43,000,000


 
62


Jun-24
$
1,500,000


$
44,500,000


 
63


Jul-24
$
1,500,000


$
46,000,000


 
64


Aug-24
$
1,500,000


$
47,500,000


 
65


Sep-24
$
1,500,000


$
49,000,000


 
66


Oct-24
$
1,500,000


$
50,500,000


 
67


Nov-24
$
1,500,000


$
52,000,000


 
68


Dec-24
$
1,500,000


$
53,500,000


 
69


Jan-25
$
1,500,000


$
55,000,000


 
70


Feb-25
$
1,500,000


$
56,500,000


 
71


Mar-25
$
1,500,000


$
58,000,000


 
72


Apr-25
$
1,500,000


$
59,500,000


 
73


May-25
$
1,500,000


$
61,000,000


 
74


Jun-25
$
1,500,000


$
62,500,000


 
75


Jul-25
$
1,500,000


$
64,000,000







--------------------------------------------------------------------------------

CONFIDENTIAL


 
76


Aug-25
$
1,500,000


$
65,500,000


 
77


Sep-25
$
1,500,000


$
67,000,000


 
78


Oct-25
$
1,500,000


$
68,500,000


 
79


Nov-25
$
1,750,000


$
70,250,000


 
80


Dec-25
$
1,750,000


$
72,000,000


 
81


Jan-26
$
1,750,000


$
73,750,000


 
82


Feb-26
$
1,750,000


$
75,500,000


 
83


Mar-26
$
1,750,000


$
77,250,000


 
84


Apr-26
$
1,750,000


$
79,000,000


 
85


May-26
$
2,000,000


$
81,000,000


 
86


Jun-26
$
2,000,000


$
83,000,000


 
87


Jul-26
$
2,000,000


$
85,000,000


 
88


Aug-26
$
2,000,000


$
87,000,000


 
89


Sep-26
$
2,000,000


$
89,000,000


 
90


Oct-26
$
2,000,000


$
91,000,000


 
91


Nov-26
$
2,000,000


$
93,000,000


 
92


Dec-26
$
2,000,000


$
95,000,000


 
93


Jan-27
$
2,000,000


$
97,000,000


 
94


Feb-27
$
2,000,000


$
99,000,000


 
95


Mar-27
$
2,250,000


$
101,250,000


 
96


Apr-27
$
2,250,000


$
103,500,000


 
97


May-27
$
2,250,000


$
105,750,000


 
98


Jun-27
$
2,250,000


$
108,000,000


 
99


Jul-27
$
2,250,000


$
110,250,000


 
100


Aug-27
$
2,250,000


$
112,500,000


 
101


Sep-27
$
2,250,000


$
114,750,000


 
102


Oct-27
$
2,250,000


$
117,000,000


 
103


Nov-27
$
2,250,000


$
119,250,000


 
104


Dec-27
$
2,250,000


$
121,500,000


 
105


Jan-28
$
2,250,000


$
123,750,000


 
106


Feb-28
$
2,250,000


$
126,000,000


 
107


Mar-28
$
2,250,000


$
128,250,000


 
108


Apr-28
$
2,250,000


$
130,500,000


 
109


May-28
$
2,500,000


$
133,000,000


 
110


Jun-28
$
2,500,000


$
135,500,000


 
111


Jul-28
$
2,500,000


$
138,000,000


 
112


Aug-28
$
2,500,000


$
140,500,000


 
113


Sep-28
$
2,500,000


$
143,000,000


 
114


Oct-28
$
2,500,000


$
145,500,000


 
115


Nov-28
$
2,500,000


$
148,000,000


 
116


Dec-28
$
2,500,000


$
150,500,000


 
117


Jan-29
$
2,500,000


$
153,000,000


 
118


Feb-29
$
2,500,000


$
155,500,000







--------------------------------------------------------------------------------

CONFIDENTIAL


 
119


Mar-29
$
2,500,000


$
158,000,000


 
120


Apr-29
$
2,500,000


$
160,500,000


 
121


May-29
$
2,500,000


$
163,000,000


 
122


Jun-29
$
2,500,000


$
165,500,000


 
123


Jul-29
$
2,500,000


$
168,000,000


 
124


Aug-29
$
2,500,000


$
170,500,000


 
125


Sep-29
$
2,500,000


$
173,000,000


 
126


Oct-29
$
2,500,000


$
175,500,000


 
127


Nov-29
$
2,500,000


$
178,000,000


 
128


Dec-29
$
2,500,000


$
180,500,000


 
129


Jan-30
$
2,500,000


$
183,000,000


 
130


Feb-30
$
2,500,000


$
185,500,000


 
131


Mar-30
$
2,500,000


$
188,000,000


 
132


Apr-30
$
2,500,000


$
190,500,000


 
133


May-30
$
2,500,000


$
193,000,000


 
134


Jun-30
$
2,500,000


$
195,500,000


 
135


Jul-30
$
2,500,000


$
198,000,000


 
136


Aug-30
$
2,500,000


$
200,500,000


 
137


Sep-30
$
2,500,000


$
203,000,000


 
138


Oct-30
$
2,500,000


$
205,500,000


 
139


Nov-30
$
2,500,000


$
208,000,000


 
140


Dec-30
$
2,500,000


$
210,500,000


 
141


Jan-31
$
2,500,000


$
213,000,000


 
142


Feb-31
$
2,500,000


$
215,500,000


 
143


Mar-31
$
2,500,000


$
218,000,000


 
144


Apr-31
$
2,500,000


$
220,500,000


 
145


May-31
$
2,500,000


$
223,000,000


 
146


Jun-31
$
2,500,000


$
225,500,000


 
147


Jul-31
$
2,500,000


$
228,000,000


 
148


Aug-31
$
2,500,000


$
230,500,000


 
149


Sep-31
$
2,500,000


$
233,000,000


 
150


Oct-31
$
2,500,000


$
235,500,000


 
151


Nov-31
$
2,500,000


$
238,000,000


 
152


Dec-31
$
2,500,000


$
240,500,000


 
153


Jan-32
$
2,250,000


$
242,750,000


 
154


Feb-32
$
2,250,000


$
245,000,000


 
155


Mar-32
$
2,250,000


$
247,250,000


 
156


Apr-32
$
2,250,000


$
249,500,000


 
157


May-32
$
2,250,000


$
251,750,000


 
158


Jun-32
$
2,250,000


$
254,000,000


 
159


Jul-32
$
2,250,000


$
256,250,000


 
160


Aug-32
$
2,250,000


$
258,500,000


 
161


Sep-32
$
2,250,000


$
260,750,000







--------------------------------------------------------------------------------

CONFIDENTIAL


 
162


Oct-32
$
2,250,000


$
263,000,000


 
163


Nov-32
$
2,250,000


$
265,250,000


 
164


Dec-32
$
2,250,000


$
267,500,000


 
165


Jan-33
$
2,250,000


$
269,750,000


 
166


Feb-33
$
2,250,000


$
272,000,000


 
167


Mar-33
$
2,250,000


$
274,250,000


 
168


Apr-33
$
2,250,000


$
276,500,000


 
169


May-33
$
2,250,000


$
278,750,000


 
170


Jun-33
$
2,250,000


$
281,000,000


 
171


Jul-33
$
2,250,000


$
283,250,000


 
172


Aug-33
$
2,250,000


$
285,500,000


 
173


Sep-33
$
2,250,000


$
287,750,000


 
174


Oct-33
$
2,250,000


$
290,000,000


 
175


Nov-33
$
2,250,000


$
292,250,000


 
176


Dec-33
$
2,250,000


$
294,500,000


 
177


Jan-34
$
2,250,000


$
296,750,000


 
178


Feb-34
$
2,000,000


$
298,750,000


 
179


Mar-34
$
2,000,000


$
300,750,000


 
180


Apr-34
$
2,000,000


$
302,750,000


 
181


May-34
$
2,000,000


$
304,750,000


 
182


Jun-34
$
2,000,000


$
306,750,000


 
183


Jul-34
$
2,000,000


$
308,750,000


 
184


Aug-34
$
2,000,000


$
310,750,000


 
185


Sep-34
$
2,000,000


$
312,750,000


 
186


Oct-34
$
2,000,000


$
314,750,000


 
187


Nov-34
$
2,000,000


$
316,750,000


 
188


Dec-34
$
2,000,000


$
318,750,000


 
189


Jan-35
$
2,000,000


$
320,750,000


 
190


Feb-35
$
2,000,000


$
322,750,000


 
191


Mar-35
$
2,000,000


$
324,750,000


 
192


Apr-35
$
2,000,000


$
326,750,000


 
193


May-35
$
2,000,000


$
328,750,000


 
194


Jun-35
$
2,000,000


$
330,750,000


 
195


Jul-35
$
2,000,000


$
332,750,000


 
196


Aug-35
$
2,000,000


$
334,750,000


 
197


Sep-35
$
2,000,000


$
336,750,000


 
198


Oct-35
$
2,000,000


$
338,750,000


 
199


Nov-35
$
2,000,000


$
340,750,000


 
200


Dec-35
$
2,000,000


$
342,750,000


 
201


Jan-36
$
1,750,000


$
344,500,000


 
202


Feb-36
$
1,750,000


$
346,250,000


 
203


Mar-36
$
1,750,000


$
348,000,000


 
204


Apr-36
$
1,750,000


$
349,750,000







--------------------------------------------------------------------------------

CONFIDENTIAL


 
205


May-36
$
1,750,000


$
351,500,000


 
206


Jun-36
$
1,750,000


$
353,250,000


 
207


Jul-36
$
1,750,000


$
355,000,000


 
208


Aug-36
$
1,750,000


$
356,750,000


 
209


Sep-36
$
1,750,000


$
358,500,000


 
210


Oct-36
$
1,750,000


$
360,250,000


 
211


Nov-36
$
1,750,000


$
362,000,000


 
212


Dec-36
$
1,750,000


$
363,750,000


 
213


Jan-37
$
1,750,000


$
365,500,000


 
214


Feb-37
$
1,750,000


$
367,250,000


 
215


Mar-37
$
1,750,000


$
369,000,000


 
216


Apr-37
$
1,750,000


$
370,750,000


 
217


May-37
$
1,500,000


$
372,250,000


 
218


Jun-37
$
1,500,000


$
373,750,000


 
219


Jul-37
$
1,500,000


$
375,250,000


 
220


Aug-37
$
1,500,000


$
376,750,000


 
221


Sep-37
$
1,500,000


$
378,250,000


 
222


Oct-37
$
1,500,000


$
379,750,000


 
223


Nov-37
$
1,500,000


$
381,250,000


 
224


Dec-37
$
1,500,000


$
382,750,000


 
225


Jan-38
$
1,500,000


$
384,250,000


 
226


Feb-38
$
1,500,000


$
385,750,000


 
227


Mar-38
$
1,500,000


$
387,250,000


 
228


Apr-38
$
1,500,000


$
388,750,000


 
229


May-38
$
1,500,000


$
390,250,000


 
230


Jun-38
$
1,500,000


$
391,750,000


 
231


Jul-38
$
1,500,000


$
393,250,000


 
232


Aug-38
$
1,500,000


$
394,750,000


 
233


Sep-38
$
1,500,000


$
396,250,000


 
234


Oct-38
$
1,500,000


$
397,750,000


 
235


Nov-38
$
1,500,000


$
399,250,000


 
236


Dec-38
$
1,500,000


$
400,750,000


 
237


Jan-39
$
1,500,000


$
402,250,000


 
238


Feb-39
$
1,500,000


$
403,750,000


 
239


Mar-39
$
1,500,000


$
405,250,000


 
240


Apr-39
$
1,500,000


$
406,750,000


 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------

CONFIDENTIAL








